In an action to recover damages for personal injuries claimed to have been sustained by the plaintiff by reason of falling on ice on the sidewalk on Thirty-eighth street, between Twelfth and Thirteenth avenues, Brooklyn, on the 2d day of February, 1934, judgment in favor of the plaintiff and against the defendant reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. We are of opinion that it now appears that the accident could not have happened because of a dangerous condition existing prior to the snowfall of February 1, 1934, and, therefore, that no actionable negligence was established against the city. Lazansky, P. J., Hagarty, Adel and Taylor, JJ., concur; Cars-well, J., dissents and votes to affirm the judgment.